 


110 HR 143 IH: To provide for the security of critical energy infrastructure.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 143 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for the security of critical energy infrastructure. 
 
 
1.Evacuation plan reviewNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall transmit to the Congress a report of the Secretary’s review of the fuel supply plan components of State evacuation plans and the National Capitol region. Such report shall determine the sufficiency of such plans, and shall include recommendations for improvements thereto. Annually after the transmittal of a report under this section, the Secretary shall transmit a report to the Congress assessing plans found insufficient under previous reports. 
2.Disaster assistance 
(a)AuthorityDuring any federally declared emergency or disaster, the Secretary of Energy may provide direct assistance to private sector entities that operate critical energy infrastructure, including refineries. 
(b)AssistanceAssistance under this section may include emergency preparation and recovery assistance, including power generation equipment, other protective or emergency recovery equipment, assistance to restore access to water, power, or other raw materials, and transportation and housing for critical employees. The Secretary may request assistance from other Federal agencies in carrying out this section. 
3.Critical Energy Assurance AccountThere is established in the Treasury an account known as the Critical Energy Assurance Account. The Secretary of Energy shall deposit into this account amounts appropriated to the Secretary for the purpose of carrying out this Act and payments paid to the Secretary by any non-Federal source for the purpose of carrying out this Act. The Secretary may receive and accept payments from any non-Federal source, and amounts deposited into the account, whether appropriated or received from a non-Federal source, shall be available to the Secretary, without further appropriation, for carrying out this Act. 
4.RegulationsThe Secretary of Energy may issue regulations necessary or appropriate to carry out this Act. 
 
